Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 10, 2017

The Court of Appeals hereby passes the following order:

A17A0904. CLARENCE R. SANKS v. STATE OF GEORGIA.

      Prisoner Clarence R. Sanks attempted to file a mandamus action in the trial
court. On November 4, 2016, the trial court denied Sank’s filing under OCGA § 9-
15-2 (d). On November 22, 2016, Sanks filed a notice of appeal giving rise to this
appeal. The Supreme Court, however, has exclusive appellate jurisdiction over all
cases involving extraordinary remedies, including mandamus, where as here, the
notice of appeal was filed before January 1, 2017.1 See Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264 (626 SE2d 83) (2006) (“[C]ases
involving the grant or denial of mandamus are within the exclusive jurisdiction of
[the Supreme] Court without regard to the underlying subject matter or the legal
issues raised.”) (citations and punctuation omitted).




      1
       For cases in which a notice of appeal is filed on or after January 1, 2017, the
Court of Appeals has appellate jurisdiction over “[a]ll cases involving extraordinary
remedies, except those cases concerning proceedings in which a sentence of death
was imposed or could be imposed and those cases concerning the execution of a
sentence of death.” OCGA § 15-3-3.1 (a) (4); see Ga. L. 2016, p. 883, §§ 3-1, 6-1 (c).
See generally Williford v. Brown, 299 Ga. 15, 16 (2), n. 1 (785 SE2d 864) (2016)
(concerning the Appellate Jurisdiction Reform Act of 2016).
This case is thus TRANSFERRED to the Supreme Court for disposition.

                             Court of Appeals of the State of Georgia
                                    Clerk’s Office, Atlanta,____________________
                                                              01/10/2017
                                    I certify that the above is a true extract from
                             the minutes of the Court of Appeals of Georgia.
                                    Witness my signature and the seal of said court
                             hereto affixed the day and year last above written.


                                                                             , Clerk.